Order entered July 18, 2017




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-17-00529-CV

                              RACQUEL MACKEY, Appellant

                                             V.

                               JACQUELINE LEE, Appellee

                    On Appeal from the 162nd Judicial District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-16-13265

                                         ORDER
       Before the Court is appellee’s July 14, 2017 unopposed motion for extension of time to

file her brief. We GRANT the motion and ORDER appellee’s brief filed on or before August

21, 2017.


                                                    /s/   CRAIG STODDART
                                                          JUSTICE